STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

 

STATE OF LOUISIANA NO. 2022 KW 0698

VERSUS

KESHUNTA SELDERS AUGUST 12, 2022

In Re: Keshunta Selders, applying for supervisory writs, 21st
Judicial District Court, Parish of St. Helena, No.
22923.

BEFORE : WHIPPLE, C.J., GUIDRY AND WOLFE, JJ.

WRIT GRANTED. The district court is ORDERED to direct the
court reporter for Division D to prepare the transcript of
relator's guilty plea and sentencing in case number 22923 and
file the transcript(s) with the Clerk of Court for the 21st
Judicial District Court, Parish of St. Helena, on or before
September 12, 2022. The Clerk of Court is then ordered to
forward said transcript(s) to relator on or before September 19,
2022, if it has not already done so.

VGW
JMG
EW

COURT OF APPEAL, FIRST CIRCUIT

ASW

DEPUTY CLERK OF COURT
FOR THE COURT